Citation Nr: 0818181	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right heel spur.

2.  Entitlement to service connection for a left heel spur.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The appellant served in the United States Air Force from 
January 1962 to December 1965.  The veteran also was a member 
of the Idaho National Guard from approximately May 1972 to 
May 2002, during which time he participated in unverified 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In April 2007, the appellant testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  A right heel spur was not shown until September 1989, 
more than 23 years after the veteran's active duty, and there 
is no competent credible evidence that it began in or was 
aggravated during ACDUTRA or is related to injury in 
INACDUTRA.

2.  A left heel spur was not shown until July 1993, more than 
27 years after the veteran's active duty service in the 
United States Air Force, and there is no competent credible 
evidence that it began in or was aggravated during ACDUTRA or 
is related to injury in INACDUTRA.  

3.  Right knee complaints were first shown more than 20 years 
after active duty in the United States Air Force, and right 
knee arthritis was first indicated 30 years after active 
duty.

4.  A relationship between the veteran's current right knee 
disorder and the veteran's active duty, ACDUTRA or INACDUTRA 
is not shown.



CONCLUSIONS OF LAW

1.  A right heel spur was not incurred in or aggravated by 
the veteran's active duty service, his ACDUTRA, or his 
INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007).  38 C.F.R. §§ 3.6, 
3.159, 3.303 (2007).

2.  A left heel spur was not incurred in or aggravated by the 
veteran's active duty service, his ACDUTRA, or his INACDUTRA.  
38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.6, 3.159, 3.303.

3.  The veteran's right knee disorder was not incurred in or 
aggravated by the veteran's active duty service, his ACDUTRA, 
or his INACDUTRA, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in June 2005, prior to the initial 
adjudication of the claims in October 2005.  The VCAA letter 
notified the veteran of VA's and of his responsibilities 
regarding obtaining records.  It also indicated that the 
veteran should submit "any evidence" in support of his 
claims.  VA has complied with Pelegrini, supra.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in a claim 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notice regarding Dingess was sent in March 2006, 
and the veteran's claims were readjudicated in a Statement of 
the Case dated May 2006 and a Supplemental Statement of the 
Case dated December 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Further, in 
this case, as service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
The veteran has not been prejudiced.  The record establishes 
that the veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, medical records associated with the 
veteran's service in the Idaho National Guard, and VA 
treatment records.  With regard to the VA treatment records, 
the veteran has contended that he received treatment in 1984.  
No records regarding this treatment have been obtained.  
However, the record reflects that in October 2006, the RO 
contacted the applicable VA facility and requested all 
records from the veteran's earliest treatment through March 
1, 1988.  The VA facility responded by sending the records 
beginning in January 1983.  Thus, although the records sent 
by the VA facility do not indicate treatment in 1984, as 
38 C.F.R. § 3.159 has been complied with, the veteran has not 
been prejudiced.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Merely filing a claim for benefits and showing a current 
illness does not trigger these duties.  VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence that the claimed disability began 
during service or competent evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  However, the Board 
also notes that § 5103A only requires a VA examination when 
the record "does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim."  There is no 
credible evidence that the veteran incurred any of the 
claimed disabilities in service; the veteran's medical 
records are completely devoid of any such information.  As 
the record in this case does contain sufficient medical 
evidence, the Board finds that a VA examination is not 
required for any of the veteran's claimed disorders.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection -- Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The Court has held that in order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA in which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 
(2007).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is not available in this appeal to the extent that 
the veteran claims that his disabilities are related to his 
periods of ACDUTRA and INACDUTRA.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection -- Analysis -- Right and Left Heel Spur

The veteran contends that his heels began causing him pain in 
July 1984 while on ACDUTRA.  He states that the boots issued 
by the military in connection with his civilian employment 
caused his disability.  

At the outset, the Board notes that the first element of 
Hickson is met, in that the veteran has a right heel spur, as 
assessed in September 1989 and a left heel spur as shown on 
July 1993 x-ray.  

The veteran has not contended that his service in the United 
States Air Force from January 1962 to December 1965 caused 
his disability.  However, the Board notes that service 
medical records are devoid of any notation of any heel 
disability and that on separation, the December 1965 
examination noted that the veteran's feet and lower 
extremities were both normal.  

Medical records from the veteran's Idaho National Guard 
service are devoid of any treatment for either heel.  More 
than twenty Reports of Medical Examination, from May 1972 to 
August 2000, all indicate that the veteran's feet and lower 
extremities were normal.  

The veteran has contended that he initially received 
treatment for his heels from VA in 1984.  Records obtained 
from VA begin in January 1983 and do not document treatment 
during this time.  The earliest documentation of treatment 
for the veteran's right heel disability occurred in November 
1988, when he reported pain in his right heel and the 
assessment was to rule out a right heel spur; in September 
1989, he was assessed with a right heel spur.  His left heel 
spur was first shown subsequently in a July 1993 VA x-ray.  
Records subsequent to those initial dates show continuing 
treatment for complaints associated with heel spurs.

Although the veteran has contended that his heel spurs were 
incurred while he was in ACDUTRA or INACDUTRA, significantly, 
none of the VA treatment records indicate that either veteran 
or a physician attributed his heel disability to his service 
in the Idaho National Guard.  The VA records also do not 
indicate that the initial complaints and treatment for heel 
spurs occurred during a specific period of ACDUTRA or that 
heel spurs resulted from any injury sustained during 
INACDUTRA.

The Board has taken note of the veteran's contention that his 
military issued boots, which were used during his civilian 
employment, caused his heel spurs.  However, this civilian 
employment does not constitute active service, ACDUTRA or 
INACDUTRA under the law, and service connection is not 
warranted on this basis.  Further, the Board notes that the 
veteran has not been shown to be a medical professional and 
cannot etiologically relate his heel spurs to his boots.  He 
does not possess the required knowledge, skill, experience, 
training, or education to etiologically relate his heel spurs 
to his boots.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the opinion of a private 
individual, as discussed in a letter received by the RO in 
June 2006.  This letter indicates that the veteran's boots 
did not provide proper physiological support for extended 
periods of work on hard surfaces.  Again, as these boots were 
worn in conjunction with the veteran's civilian employment, 
service connection is not warranted on this basis.  
Additionally, this individual has not been shown to be a 
medical professional and the opinion therefore has minimal 
probative value.  See Espiritu.

While there is evidence that the veteran experienced his 
right heel spur contemporaneously with his time as a member 
of the Idaho National Guard, as there is no evidence that the 
veteran incurred a disability while on active duty, or on 
ACDUTRA or INACDUTRA, the second element of Hickson is not 
met.  Therefore, the preponderance of the evidence is against 
the claim for service connection for the veteran's right or 
left heel spur, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  The claim is denied.

Service Connection -- Analysis -- Right Knee Disability

The veteran contends that he injured his knee during a 
weekend drill with the Idaho National Guard during August 
1984.  

The Board notes that the veteran has been diagnosed with 
osteoarthritis in his right knee in February 2005, and the 
first element of Hickson is therefore fulfilled.

The veteran has not contended that his service in the United 
States Air Force from January 1962 to December 1965 caused 
his right knee disability.  However, the Board notes that 
service medical records are devoid of any notation of any 
pertinent disability and that on separation examination in 
December 1965, the veteran's lower extremities were noted to 
be normal.  

The veteran has contended that he received treatment for his 
right knee from VA in 1984.  However, the earliest documented 
treatment from VA for his right knee is in September 1989, 
when the veteran was noted to have a right knee strain.  In 
that same month he was noted to have an old right knee injury 
and a recent strain.  In March 1998, the veteran was noted to 
have fallen and injured his right knee.  In September 2004, 
the veteran received treatment from VA after clipping his 
right knee a few weeks earlier.  In February 2005, the 
veteran was noted to have early medial compartment 
osteoarthritis in the right knee.  Treatment records in 
February 2005 also noted a tear to the anterolateral meniscus 
of the veteran's right knee.  

As there is no evidence that arthritis in the veteran's right 
knee manifested itself within one year of the veteran's 
separation from active service from1962 to 1965, the 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for 
application as to this period of duty.

As with the veteran's left and right heel spurs, although the 
veteran received treatment for his right knee disorder during 
the same time period that he was in the Idaho National Guard, 
there is no evidence that the veteran injured his right knee 
during ACDUTRA or INACDUTRA.  Medical records from the 
veteran's Idaho National Guard service, including more that 
twenty Reports of Medical Examination, from May 1972 to 
August 2000, all indicate that the veteran's lower 
extremities were normal.  VA treatment records do not 
associate his knee complaints, including the notation of a 
knee injury on treatment in September 1989, with any military 
service.  

The veteran's contentions regarding injuries to his right 
knee, including injuring it while entering and exiting 
helicopters, getting in and out of vehicles, or his weekends 
on training in the desert, including stepping in badger 
holes, are not supported by the evidence of record.  There is 
no documentation regarding any injury sustained by the 
veteran in either his service in the United States Air Force, 
his ACDUTRA or his INACDUTRA.  The second element of Hickson 
is not fulfilled.  

The Board notes that in a June 2002 rating decision, the RO 
granted service connection for hearing loss based on noise 
exposure during the veteran's National Guard service.  No 
differentiation was made as to noise exposure during his 
civilian employment with the National Guard and during 
periods of ACDUTRA.  To the extent that any involved period 
of ACDUTRA may be considered active service as a result of 
the prior grant of service connection pursuant to 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6, and, therefore, may be subject to 
the presumptions accorded to such service, the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. 
§§ 3.307, 3.309 as they pertain to arthritis are not 
applicable because they require 90 days of active service.  
The Board notes that ACDUTRA is generally for a period of two 
weeks, and the veteran has not alleged nor has the evidence 
shown that he served any period of ACDUTRA lasting 90 days or 
more. 

Further, the veteran has not been shown to be a medical 
professional and does not possess the required knowledge, 
skill, experience, training, or education to etiologically 
relate his current right knee disability to either his active 
service, ACDUTRA, or INACDUTRA.  See Espiritu, supra.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a right knee 
disorder, and there is no doubt to be resolved.  The appeal 
is denied.  See Gilbert, 1 Vet. App. at 55.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right heel spur is 
denied.

Entitlement to service connection for a left heel spur is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


